     Case 6:20-cr-00001-RSB-CLR Document 1041 Filed 04/22/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )
                                           )     CASE NO. 6:20-CR-01
MONICA MITCHELL                            )


             ORDER ON MOTION FOR LEAVE OF ABSENCE

      Before the Court, is defense counsel’s Motion for Leave of Absence for the

dates of May 3rd, May 24th, and June 14th thru 18th, 2021. Good cause having been

shown, the Motion is hereby granted.

      SO ORDERED this QGday of $SULO, 2021.


                                                 ____________________
                                                 ________
                                                  _       ___________ ___
                                                 Christopher
                                                 Christophher L. Ray
                                                 U  it d States
                                                 United  St t Magistrate
                                                                M i t t Judge
                                                                          J d
                                                 Southern District of Georgia
